Situation in Western Sahara (debate)
The next item is the debate on the situation in Western Sahara.
Statements by the Council and the Commission.
Member of the Commission, on behalf of the Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, I thank this House for a very timely discussion on Western Sahara. I am answering, on behalf of Catherine Ashton, on the basis of the oral questions put forward by Members of the Parliament.
The European Union is worried about the events which took place in Laâyoune at the beginning of November, and it regrets the loss of lives. Now calm has returned to Laâyoune, even though underlying tensions still remain. The European Union is worried that the violent outburst witnessed in Laâyoune could hamper the United Nations Secretary-General's attempts to find a mutually-acceptable solution to the Western Sahara conflict.
Regarding the concerns we are talking about today, we shall make sure that they reach the Moroccan authorities through the appropriate channels. The issue of Western Sahara is on the agenda of the Association Council's next meeting in December. It could also be raised within the Joint Parliamentary Committee between the European Parliament and Morocco.
The European Union continues to be engaged with Morocco on reforms in areas such as good governance, the rule of law and respect for human rights. The European Union maintains a good and frank policy dialogue with Morocco within the bodies responsible for the follow-up of our Association Agreement. Within this framework, the European Union has reminded our partner of the importance of it abiding by the international commitments it has undertaken regarding respect for human rights. As for the use of Western Sahara's natural resources, it is Morocco's responsibility to comply with its obligations under international law, including those related to the use of Western Sahara's natural resources.
The European Union supports the efforts of the United Nations Secretary-General with a view to achieving a just, lasting, and mutually acceptable political solution which will provide for the self-determination of the people of Western Sahara, in agreement with the Security Council resolutions.
(DE) Madam President, I have been waiting for 70 minutes for Question Time to begin and would like to ask when it will actually take place. Normally, the debate is interrupted for Question Time and then continued afterwards.
There will be no Question Time, because the group chairs decided at the Conference of Presidents that it would not take place. I therefore do not think there is any point in you waiting any longer.
Madam President, they say that the philosopher Aristotle was walking around his famous Peripatetic School with his students when one of them made a comment that upset his master. By way of apology, he said, 'that was not my comment, it was made by your master Plato'. Then Aristotle stopped and pronounced a sentence that has been repeated numerous times on the European stage from the fourth century BC to the present day. He said, 'Plato is dear to me, but dearer still is the truth'.
Madam President, Morocco is a positive and active partner of the European Union, and it is also a strategic and fundamental ally in containing radical Islamic fundamentalism. However, as President Sarkozy said when he spoke here, Parliament is the democratic heartbeat of the European Union, and has an irrevocable and undeniable commitment to the cause of human rights. Therefore, if these rights are not acknowledged, it cannot stand aside and look the other way. It must speak out loud and clear about the principles that drive us.
Madam President, the European Union has been, is and will be a loyal partner of Morocco, but that partnership is based on principles and values, and we have to proclaim those principles and values.
I will conclude now, Madam President, by saying that truly, moderation in character or temperament is always a virtue, but moderation in the defence of human rights and fundamental freedoms, especially freedom of expression, is always a vice, always a weakness and always cowardly, and as representatives of the people of the European Union we cannot allow ourselves to act in that way.
Madam President, this resolution was difficult to negotiate, but we have finally ended up with something which I think has managed to satisfy all groups. I would like to thank my fellow Members for their efforts, because we dare not speak any more about Sahara, knowing as we do what a sensitive subject it is. There will therefore be no political stance here on the conflict between Morocco and Sahara.
On the other hand, the first point condemns the violence that unfolded during the dismantling of the camp near Laâyoune; and this condemnation of violence is clear even if we do not currently have all the facts to say who did what.
As for the second point, we regret - to put it mildly - the fact that there is no freedom of the press and that humanitarian organisations and parliamentarians are unable to go to the region. We believe this is unacceptable.
The third point is closely linked. We note that Morocco is going to launch an investigation, but we resolutely believe and we demand that there should be an international inquiry to shed light on events.
That aside, in terms of the political conflict, we shall leave that to the UN and we urge both parties to resume negotiations.
Madam President, Commissioner, this debate and the resolution on which we will be taking a vote tomorrow were triggered by two incidents: the death of a fourteen-year-old boy who was killed by a Moroccan policeman's bullet and, a few days later, the violent dismantling of the protest camp housing more than ten thousand natives of Western Sahara who had peacefully tried to draw the world's attention, and ours too, to the intolerability of their social, political and economic situation.
This incident has claimed new human casualties, which we regret. They have paid the highest possible price for this ongoing problem that is familiar to us all. Western Sahara is the last example in the world of a process of decolonisation having remained incomplete, one where the neighbouring country is enjoying the benefits of illegal occupation of a foreign territory, rejecting Security Council resolutions, repeatedly ignoring UN demands for a referendum and the right to self-determination for the people of Western Sahara and infringing human rights and standards of international law.
Western Sahara, a country of sand and stone which is crossed by a wall of shame measuring more than a thousand kilometres, is rich enough to excite the appetites and expectations of Morocco and those countries that are actively or passively supporting its unrelenting stance. We know who they are. The problem of Western Sahara is a political problem, a problem of decolonisation. It can be solved in only one way, in the same way that similar problems were solved elsewhere, that is on the basis of international law, self-determination of nations and agreements. We need to strengthen the role of the United Nations in Western Sahara; the mandate of MINURSO is too narrow, with the mission simply maintaining the status quo, and proving to be powerless and purely a formality.
Commissioner, thank you very much for your clear words. Despite the different interests of some influential Member States, or precisely because of those, the European Union should play a more active role and use every means at its disposal. Morocco, too, which enjoys support and understanding in many quarters, should make an effort to resolve the situation constructively.
Madam President, I would first of all like to welcome the fact that we finally have an opportunity to talk about the Western Sahara and to adopt a resolution. For once the pressure from Morocco has not triumphed, as it has on other occasions. I believe that this is good for Parliament's credibility, but also for the transparency of what is happening in the Western Sahara.
Secondly, I want to loudly, clearly and firmly condemn the irresponsible and provocative manner in which the Gdaim Izyk camp was dismantled. It is true that the violence came from many sides, but I think it is entirely unjustifiable to place those who are defending themselves against an attack on the same level as those who are repressing, persecuting and torturing them.
We therefore demand an independent investigation under the aegis of the United Nations. We are not talking about a conflict between equals. Not everyone has the same level of responsibility and not everyone in this conflict is using the same strategies or the same weapons.
We must indeed ask for calm from all parties, but most importantly we must demand that the Kingdom of Morocco ceases its hostile attitude towards the Saharan people and stops harassing parliamentarians, the media and human rights defenders.
The European Union cannot continue to turn a blind eye to this as if nothing were happening. We in the European Union have a major historical responsibility, particularly certain countries such as Spain and France.
Let us indeed act sensibly, as the Minister, Mrs Jiménez, asked us to do, but the sensible thing to do now is to say 'enough' to the Moroccan regime. It all very well to want good trade relations with Morocco. That is a necessary and positive thing, but not at the cost of human rights or at the cost of infringing international law.
Mrs Jiménez, Baroness Ashton, in order to arrive at a fair, sustainable and mutually acceptable solution, the referendum on self-determination needs to be held. Let us make that possible.
on behalf of the ECR Group. - Madam President, the frozen conflict over Western Sahara is destabilising the surrounding region. Morocco's intransigence continues to deny justice to the people of Western Sahara, who have been waiting for a referendum on independence for the past 20 years.
While I do accept that Morocco is an important ally of the West in the fight against terrorism, it is deeply regrettable that Morocco will not deliver on its stated commitments to the terms of the UN settlement plan. We should now, in the light of the report of violence against the people of Western Sahara, give the UN mission there a mandate to monitor the human rights of the Sahrawi people. But efforts to develop this capacity have been sadly and consistently blocked by France. This is almost unique among all UN missions: it is the only one without a human rights mandate. Morocco and the Polisario Front both need to understand what is expected of them in terms of standards by the international community. We do have a lot of leverage over Morocco here in the EU, particularly over fishing rights and aid.
Hopefully the impending referendum scheduled for South Sudan, which will create a new sovereign state in the south, will provide fresh motivation for all the parties involved to seek a final resolution to this long-standing dispute over Western Sahara - a territory and a people which, in my mind, deserve a peaceful and prosperous future.
Madam President, I would like to start by stating the obvious: we need to tell the Kingdom of Morocco that this is not its parliament. This Parliament's sovereignty stems from the citizens of Europe, and therefore it decides its agenda, issues and resolutions, and the constant interference in this institution by the Kingdom of Morocco is unacceptable.
Secondly, ladies and gentlemen, the basic issue is that we are talking about an occupation by the military, police and Moroccan settlers; an illegal occupation of a 'non-self-governing territory' as defined by international law. Morocco has no sovereignty over the Western Sahara; I repeat, none. It cannot apply its laws, it cannot apply its sovereignty, and Parliament therefore needs to send a very clear message to the international community and to the Saharan people, as they are the ones that need to decide their future through a referendum on self-determination, which is what the United Nations Security Council has agreed.
All the abuses and repression that are being perpetrated in the Western Sahara by the Moroccan Government only have one aim: ensuring that they cannot exercise their right to self-determination. The European Parliament therefore needs to be firmer in defending that right, standing with the Saharan people and condemning the abuses. The dismantling of the Dignity Camp should never have been allowed.
I went there a few hours beforehand. I am in elected office and I was prevented from disembarking a Spanish plane in order to be present at what was unfortunately about to happen a few hours later, because they did not want any witnesses. They have a great deal to hide, and Parliament cannot be a party to the systematic concealment of everything that this repression means. As for the association agreement, ladies and gentlemen, Baroness Ashton - who regrettably is absent - when is it going to be frozen? When will we say that this course is unacceptable? I believe that Parliament needs to speak out loud and clear, ladies and gentlemen.
(PL) Madam President, Western Sahara is, today, at a crossroads. We must not ignore the recent actions of the government of Morocco. Conflicting reports exist as to what really happened in the camp on the outskirts of the city of Laâyoune. However, we must not treat lightly the fact that 15 000 people have lost their homes and been forced to leave the towns where they lived, and this is, in fact, only one example of human rights violations which go back to 1975. We - the members of the European Parliament - must take a close look at the history of this region and the cruelty which the Sahrawis have experienced, and we must strengthen policy aimed at resolving the conflict and this problem.
Some Member States have tried to resolve these problems by working with the UN, but these efforts, however, have proved unsuccessful. It has not been possible to agree the recommendations necessary to bring Morocco to book. UN security forces have been restricted in their activity in Western Sahara, whereas they should be able to exercise complete control and oversee humanitarian aid. Furthermore, Morocco has not lifted the blockade on free access to the region for journalists and international observers.
One UN observer has rightly stated that attention focussed on this region of Africa might save life and protect the Sahrawis from the Moroccan policy of extermination. Amnesty International is calling for an independent investigation to be made about the violence. This is a good idea. It should be done. It is not known, today, how many people have died, been seriously injured or have simply disappeared as a result of Morocco's actions.
Finally, I would like to call upon our House to make a definite reaction which will put an end to the current slow international diplomacy and to develop a solution which will protect the Sahrawis from further cruelty.
(ES) Madam President, the violence that has shaken the Western Sahara, which we strongly condemn, just as we regret the loss of human life and demand respect for human rights, must not break out again.
There needs to be a permanent, fair and mutually acceptable solution, within the framework of the United Nations, to a conflict that has now gone on for more than 30 years and is condemning thousands of Saharan refugees to despair and condemning a neighbouring area that is of fundamental importance to the European Union to instability.
We therefore call on Morocco, which is a prominent and reliable partner of the European Union, with which we share major interests and plans, to redouble its efforts at dialogue in order to bring a negotiated end to the conflict. We also call for calm among the Saharan people and their representatives, to whom we offer a message of solidarity in their circumstances. We also call on them to maintain dialogue with an open and constructive attitude.
We ask the European Union to join in the efforts of the group of countries that are friends of the Sahara, which includes my own country, Spain, in facilitating that dialogue as a credible negotiator in the region. The opening of a Moroccan parliamentary investigation into the events in the Sahara and the fact that the Moroccan authorities are prepared to inform Parliament about what has happened are significant signs that we do value. They are not, however, a substitute for a policy of information transparency ensuring the presence of all media in the area.
The resolution that we will adopt tomorrow is the result of a complex agreement which reflects Parliament's concern regarding stability in the Maghreb and for human rights. It is also a demonstration of Parliament's backing for a negotiated end to the conflict, with no prior conditions, but on the basis of the United Nations Security Council resolutions establishing the Saharan people's right to self-determination.
(ES) Madam President, the Moroccan authorities deserved our condemnation for the attack on the Gdaim Izyk camp, following which the serious incidents in Laâyoune took place. The individual rights of the Saharan people, who were asking peacefully for better living conditions, have been infringed. Moreover, freedom of the press and of information have been limited, and dozens of members of this and other parliaments, including that of my country, the Basque Parliament, have been denied access to the area.
There is no reliable information, therefore we ask the United Nations to conduct an official investigation into what happened. We do, however, know that there were deaths, injuries and hundreds of people detained. We regret all deaths that occurred during this incident, because all of them - whether they be Moroccan police or Saharan activists - are irreparable. I would like to express my solidarity with all of their families.
The camp was attacked on the day that the third round of informal meetings was beginning in New York on the situation in the Western Sahara. This attack does not favour dialogue, agreements or peace; on the contrary, it is an obstacle to a peaceful and fair outcome to the occupation of the Western Sahara.
I want to ask for calm from the parties. Resolving this problem requires permanent dialogue between Morocco and the Saharan people, based on mutual respect and with the aim of fulfilling the United Nations resolutions, which include the Saharan people exercising their right to self-determination.
I will conclude with some self-criticism: we must always criticise violations of human rights. It does not matter who, where, how or why they are perpetrated, because democratic principles and values must always come before interests. I therefore ask the European Union for greater commitment.
(PT) Madam President, the events in recent weeks in the Western Sahara were not an isolated incident. They are part of a long history of three and a half decades of repression, violence and the oppression of a people. Western Sahara's history is one of constant attempts by Moroccans to block negotiations on the implementation of the Sahrawi people's unalienable right to self-determination.
This is therefore the moment to once again condemn the brutal repression by Moroccan authorities of everyone in the occupied territories who resists colonisation and fights for their people's legitimate right to self-determination. This is also the time to expose the real humanitarian tragedy that is being forced upon the Sahrawi people, who are obliged to live far from their homeland in refugee camps, and to call for the urgent strengthening of international humanitarian aid. There should also be demands for the enforcement of international law and UN resolutions, and the need to hold a referendum.
The European Union and the Member States have a great responsibility in all of this, which they cannot ignore lest they become accomplices, Morocco being a country that benefits from a special status due to several agreements that it has with the EU.
(ES) Madam President, thousands of Saharans left their cities and peacefully set up the Gdaim Izyk camp in order to demand better living conditions. The Moroccan security forces violently dismantled the camp and, as a result, serious riots broke out in Al Aaiún. The Moroccan armed forces killed a young Saharan, and a Spanish citizen died in unclear circumstances.
There are currently no reliable figures regarding the number of deaths, injuries, disappearances or arrests during those riots. Moreover, numerous MEPs have been banned from entering the Sahara, along with journalists who are still having serious problems doing their work.
Morocco is Europe's friend and strategic ally, and it is not good to have doubts or misunderstandings between friends. If Morocco has nothing to hide, it must allow the clarification of what happened. Therefore, although it is true that the Moroccan Parliament has set up an investigative commission, I think it is essential that an international commission be set up, that European and politicians and journalists have freedom of access to the area and that the United Nations Mission for the Referendum in Western Sahara extend its mandate to the protection of human rights, both in the area controlled by Morocco and in the area controlled by Polisario.
The Commission and the European governments, least of all the Spanish Government, cannot look the other way in response to this situation. Realpolitik must not be an excuse for turning a blind eye. They must request clarification regarding these serious events and ask Morocco and the Polisario to resume discussions as soon as possible in order to arrive at a peaceful agreement on the basis of the United Nations resolutions.
(IT) Madam President, ladies and gentlemen, I should like first of all to say to Mr Salafranca Sánchez-Neyra that, ahead of resolving the conflict between Plato and the truth, perhaps we needed a little more time before coming up with this resolution, for at least two reasons.
Firstly, we could have collected all the information to help guarantee that Parliament would take a more solid stance and, secondly, a series of meetings and hearings had got under way in the relevant committees Parliament took the legitimate decision to move ahead immediately, In any case, this does not diminish the requirement for these hearings and the need to keep the negotiations with Morocco open.
I therefore believe that, after the vote, it is a good idea to apply our efforts in three specific directions: establishing a new leading role for Europe, with its diplomacy and neighbourhood policies; contributing to a positive outcome to the negotiations opened by the United Nations; and, finally, using all parliamentary instruments - beginning with the Committee on Foreign Affairs and the mixed committee - to ensure that the meeting goes ahead and helps find solutions. I think it would be helpful to work determinedly towards these specific objectives.
(FR) Madam President, I would like to thank the Commissioner, who has clearly shown himself this evening to be on the side of appeasement. Yes, we had to condemn the violence on both sides. Yes, we needed to call for a lasting solution to this conflict, which has been going on now for over 30 years. And yes, obviously, we needed to address the importance of press freedom, the cornerstone of any democratic country.
That being said, I still regret the lack of balance in this text on certain issues. For instance, I would have liked mention to have been made of the fate of Mustapha Salma, the Polisario Front dissident kidnapped for having dared to call for dialogue. Human rights are mentioned, of course, but not for everybody, which is regrettable. In this conflict, it is not just a question of innocents on one side and guilty on the other. There are responsibilities, albeit unequal, on both sides of this conflict, which has lasted over 30 years.
Above all - and this is essential - all parties share responsibility now for finding a just, realistic and sustainable solution, and when I say all parties, I mean Morocco, I mean the Polisario Front and also Algeria, a key symbolic player that is only mentioned in the final words of our resolution.
To conclude, I would just like to say, Madam President, that I fully support the proposals to continue this constructive dialogue as put forward by Mr Panzeri.
(IT) Madam President, ladies and gentlemen, amongst friends one can speak frankly and tell things as they are. Hence, we are telling Morocco that it must do much more to resolve the Western Sahara situation.
The European Union cannot continue, and could not continue, to pretend that it is all nothing, because we risk committing a serious error. We risk telling those who have chosen peace, like the Sahrawi people did through the Polisario Front, that they have chosen wrongly.
Those who do not send suicide bombers, who do not carry out attacks, and who trust only in international organisations do not make the news. For these people the powers of the world do not come together. Madam President, that is not right, because the Sahrawi are a courageous but mild-mannered people, they live their religion in the right way and their women have important roles in society. The Sahrawi are fighting for their land, for which their love is as infinite as their desert; and they are fighting for their identity, and it is not right that they are left to themselves.
The vote we have striven for tomorrow in this part-session is an important sign that the European Union is working to take a decisive role in the destiny of this area of land.
(DE) Madam President, Commissioner, I welcome the clear words chosen by Mr Piebalgs. It is important for the European Parliament to show clearly where it stands and also to condemn the brutality that has taken place there. It has taken us a long time to hold the debate on Western Sahara in the European Parliament, and I think that we have been too hesitant in our actions and that we act only after there have been fatalities there.
I am pleased that we will be able to adopt a resolution tomorrow with all parties, which will perhaps not go as far as one or other of the groups would like, but it represents a broad consensus and is a clear signal to Morocco and to the population of Western Sahara that the European Parliament stands by its fundamental values.
As chair of the Intergroup, I would like to offer my sincere thanks to all of its members, who have ensured that Western Sahara has remained, and will continue to remain, on the agenda. I am certain that, together with Mr Piebalgs and Baroness Ashton, we must remain committed to Western Sahara.
(PT) Madam President, the brutal attack on the peaceful protest of the Sahrawi camp has stuck a serious blow to the negotiations under the auspices of the UN. It reminded me of the worst times in East Timor: talks being held in the UN while the people were being attacked in order to thwart them. Spain could be an advocate for the former colony that it abandoned, as Portugal was for self-determination in East Timor, but it is not, as it does not wish to compromise its commercial and other interests in Morocco.
It is now known that Madrid and the UN were warned of the attack. It is but a short step from negligence to complicity. France bears particular responsibility for encouraging Morocco to continue with the occupation. As for the European Union, the High Representative of the Union for Foreign Affairs and Security Policy only spoke of the attack weeks after it had happened, and did so in an extremely brief, irrelevant statement. In this resolution Parliament is calling out to the European Union, demanding an international independent enquiry into the events and the identification of the dead, missing and prisoners, demanding unrestricted access to the international press, humanitarian organisations and observers, demanding that the UN monitor human rights in Western Sahara and demanding the immediate release of all Sahrawis detained in Morocco or in the occupied territory of Western Sahara.
(IT) Madam President, ladies and gentlemen, I have only one regret in this Chamber this evening, and that is that we are only discussing the Sahrawi people because the Moroccans have invaded the camp outside Laâyoune, and that is a shame for democracy in this Parliament.
Parliament should have found the will to discuss this issue of its own accord, as it has been rotting on international negotiating tables for 30 years. This is the most significant political fact. We were forced into it by acts of violence, not because we autonomously decided to guarantee human rights. What is the fact that a referendum for self-determination should be held there, if not a question of respect for human rights?
Precisely because Morocco is our friend, because Morocco is the strong party in the relationship, we must forcefully request that it is no longer possible to postpone this desire and follow up with all consequent actions. We must seek to create the conditions so that the aim of the UN Mission for the Referendum in Western Sahara (MINURSO) is not only to realise the conditions for a referendum which is constantly being postponed. We must try to use all the means at the disposal of the European Union to bring this event about and ensure that the referendum does justice to a people's 30 years of suffering.
(FR) Madam President, Commissioner, leaving aside this afternoon's debate and the resolution which we will consider tomorrow, let us get back to the main issue, which I did not really hear mentioned during the debate just now.
A real national cause for Morocco, let us not forget that this major political issue is a diplomatic challenge for Morocco's relations with the countries of Africa and the Maghreb, primarily Algeria.
Secondly, it is an economic challenge as this issue hinders the formation of a prosperous and stable Maghreb. It is also a security challenge due to the activism of the al-qaeda terrorist organisation in Islamic Maghreb, and subsequently, it is a humanitarian challenge for the Sahrawi people in question, particularly those in the Tindouf camps, who cannot get out.
We must get back to what matters. What matters is resolution 1920, adopted unanimously by the UN, which requests that we be able to put the issue of autonomy proposed by Morocco on the table and which also calls for family visits between Western Sahara and the Tindouf camps.
So there, in essence, are the challenges we believe important. As suggested by our colleague, Mr Panzeri, dialogue needs to be reopened with all parties, in particular with the Moroccan authorities in the weeks that follow, which will be done, as there are plans for the foreign affairs minister to appear before us on 1 December.
(ES) Madam President, on 18 November, in the Spanish Parliament, the Minister Mrs Jiménez stressed that the opinion of the International Court of Justice in The Hague was that decolonisation has not yet taken place and that Western Sahara cannot be assimilated into Morocco. There have been 35 years of illegal suffering and occupation. The camp is the epitome of the distance between Morocco and the Saharan people, no matter how many settlers and soldiers they have introduced into the area from which they expelled thousands of genuine inhabitants.
Morocco is repressing with hatred what it knows to be a different people. Soon there will be colonial trials such as the one that took place on 5 November in Casablanca, where foreign and European observers were beaten. Let us prevent the destruction of a noble, heroic people group that is a friend of Europe.
(IT) Madam President, ladies and gentlemen, such a serious event as that which has taken place in recent weeks to the detriment of the Sahrawi people cannot go unpunished and therefore the European Parliament is duty-bound and required to intervene.
On the other hand, there is no doubt - as Mr Salafranca Sanchéz-Neyra rightly said - that over time the people of Morocco have made a series of important contributions to Africa, which mean that we can consider them not only friends, but particularly close to the positions held by the European Union.
Without prejudice to the penalty, which we are duty-bound to apply and is absolutely essential, a new path of negotiations should be associated with this, as already launched in the joint committee, which really allows fundamental rights to be protected, since they cannot continue to be violated as they have been, ahead of the United Nations throwing full light on the issue we are talking about today, in order to throw light on a violation of fundamental rights which really must be penalised.
(BG) Madam President, I, too, wish to congratulate Commissioner Piebalgs for the exceptionally balanced, even presentation of the European Commission's attitude to the events in Western Sahara. I believe that we are at risk of doing more harm than good with this resolution because no attention is being paid to the efforts which Morocco is making to achieve a lasting, just solution to the Western Sahara conflict.
I would like to say that many international organisations are still there, conducting their investigations into what happened. I believe that the best forum for dialogue with Morocco is the EU-Morocco Joint Parliamentary Committee. I think that support needs to be given to the efforts to find a mutually acceptable solution under the auspices of the United Nations, rather than making biased statements.
(PL) Madam President, I cannot emphasise too strongly that the situation in Western Sahara is rightly the cause of our concern. We, in this Chamber, know very well that the conflict, which has been going on there for many years, may have effects in territories which are much further away. There are people there who have no hope, who are being both repressed and humiliated. In a situation like this, the people who have been humiliated can often constitute a natural base for terrorist activity. They can be receptive to terrorist indoctrination, and Western Sahara may become a place from which terrorism is exported. Therefore, the European Union should condemn all cases of violations of the law, but I think that greater effort should be made to help UN forces, so that they can be still more effective in ensuring security in the area.
(FR) Madam President, on 8 November, the Moroccan authorities used violence in dismantling the camp set up near Laâyoune, in Western Sahara, resulting in deaths and numerous injuries.
I am absolutely outraged that a Member State, in this instance France, should object to the request for a UN fact-finding mission looking into these events. Uganda's proposal at the UN Security Council meeting on 16 November was however both legitimate and desirable. It is all very well for France to hide behind the lack of decision on the part of the Security Council when it has abused its weight of veto power to prevent any light being shed on these incidents. Would the truth be so hard to face?
Europe, which likes to think itself exemplary in protecting human rights, must demand an independent and transparent fact-finding mission, under the aegis of the United Nations, and an extended mandate for the United Nations Mission for the Referendum in Western Sahara (MINURSO). More generally, we are counting on Baroness Ashton for a fair and lasting solution to be brought to this unacceptable situation for the Sahrawi people.
(FR) Madam President, like my fellow Members, I deplore the loss of life in this conflict. However, I would like to say that the proposed text is unbalanced and I regret that the vote on this resolution has been rushed. It would have been better to wait for the results of the investigations to have a proper discussion on solid foundations and to enable fellow Members to gain a true idea of what is really happening. Indeed this could be seen as a way of influencing UN negotiations on the future of Western Sahara. I must say that this worries me at a time when the Euro-Mediterranean policy is being relaunched. It will take time to establish the facts and to know who is responsible for what. As far as I am concerned, this is essential for the stability of this highly sensitive region and for the wellbeing of its people.
Madam President, I will also talk today about the upsetting developments in Western Sahara.
As we have been reading in our newspapers, there have been violent confrontations in refugee camps, where the bulk of the Western Saharan population have been confined since the Moroccan invasion of the 1970s. To invade their country is one thing, but to confine a large percentage of the population in refugee camps is another.
The Western Sahara in Exile movement has courageously brought this situation to the world's attention. The UN Security Council has examined this latest violent episode, but stopped short of calling for an independent investigation.
It is a safe bet that the Moroccan authorities will be less than impartial if the investigation is left up to them. The Moroccan authorities cannot even decide how many people were killed in the raid at the camp in Laâyoune. Given the proximity of Western Sahara to Europe, and its potential to destabilize the sensitive North African region, this could escalate if things are not done soon.
I strongly believe that there should be an independent investigation and I call on the UN Security Council to launch one.
(FR) Madam President, Commissioner, ladies and gentlemen, I should like to begin by pointing out that I did not believe it right to give our opinion so early on with a vote on the events that took place in Laâyoune on 8 November, when we do not have all the facts at our disposal to give us the necessary hindsight and objectivity.
Nevertheless, given these conditions, I am relieved to see that we have reached a relatively balanced and measured joint resolution which takes into account the concept of human rights and which does not unduly condemn either party, even though some points are questionable. In any case, the most important thing I think is not to inflame the situation further so that investigations and negotiations can be conducted in an atmosphere of calm, and so I think it wise not to be drawn into challenging the privileged status of a neighbouring partner country on the basis of partial and often contradictory reports.
(DE) Madam President, Morocco's desire to suppress reports of the incidents in Western Sahara does not show the country in a good light. When the Gaza aid flotilla was attacked there was an immediate international outcry. However, when a protest camp was cleared in the occupied Western Sahara, with people being killed in the process, and the town in question was declared a no-go zone, even for journalists, there was a lack of combined dynamic action from the international community.
Of course, it was only to be expected that, in view of the intractable situation, the liberation movement would at some point no longer feel bound by the ceasefire. This was also linked to a referendum on Western Sahara - a referendum the participants of which could never actually be agreed on. Meanwhile, more and more Moroccans settled there. In my opinion, these incidents must be fully investigated. The European Union should act as a neutral mediator and try to bring both parties in the dispute to the table once again.
(DE) Madam President, ladies and gentlemen, I support the compromise reached for the resolution. As coordinator for the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament in the Committee on Fisheries, I am also interested in the fisheries agreement with Morocco. It is good that we are calling for the resolution for international law to be respected in connection with the exploitation of resources in Western Sahara. Unfortunately, most Members of this House are not aware that there is an opinion issued by Parliament's legal service which states that the current fisheries agreement with Morocco contravenes international law if it is not demonstrated that the people of Western Sahara benefit from the agreement. There is currently no demonstration of this and the European Commission has therefore put negotiations concerning renewal of the agreement on hold. I very much hope that a diplomatic solution can be found here. However, it has to be clear to us that we cannot ignore international law on account of economic interests.
(DE) Madam President, I, too, am very pleased that we finally have a resolution on the conflict in Western Sahara in this House. I think this should have happened a lot sooner on other grounds, not only after the occurrence of these atrocious incidents in the Gdaim Izyk camp.
I really do not understand why Morocco is not prepared to allow an independent inquiry. If it has nothing to hide, the inquiry should be carried out. So why is it not being done? I very much hope that this resolution will be adopted in Parliament tomorrow - of course that does not mean that there should not be dialogue with Morocco. Next week, the Moroccan and Algerian foreign ministers, as well as the Polisario Front, are invited to attend a meeting of the Committee of Foreign Affairs. I hope they will come and engage in a discussion with us.
However, I do not think the suggestion to postpone the resolution is a sensible one, because, as the European Parliament, it is important for us to respect and support the principle of compliance with human rights, as well as the principle of a people's right to self-determination - in this case for the Sahrawi. I visited the camps close to Tindouf for the first time 23 years ago. Since then, this people has been fighting to finally be able to observe its own law and to hold a referendum that is fair and just. I am therefore pleased that this resolution is now on the table and that tomorrow it will hopefully actually be adopted, too.
(FR) Madam President, firstly, I would like to say that it is true that we could have debated longer and come up with a different text. At the same time, however, the text was given more or less the same time that is usually devoted to emergency resolutions. Our Moroccan partners should therefore be told that this is, in fact, the consensus reached by the various political groups.
I believe that it is a stage of this dialogue. Probably for the first time, I support the proposal made by Mr Panzeri for continued dialogue within the parliamentary committee on certain matters that bind us to our Moroccan colleagues. It is a recently created committee which can be supported - why not? - by a group of friends from Morocco, because there are a lot of them here. I am also really looking forward to dialogue with the Moroccan Foreign Affairs Minster. He has announced that he will address the Committee on Foreign Affairs next week. This will present another opportunity to continue this dialogue.
Member of the Commission. - Madam President, after very closely following the debate, I would like to stick to my initial statement. I believe that it is very balanced and very correct.
I would just repeat the last sentence. The United Nations Secretary-General has the support of the EU in achieving a just, lasting and mutually-acceptable political solution which will provide for the self-determination of the people of Western Sahara, in agreement with the Security Council resolutions. I would definitely encourage both sides to support the efforts of the United Nations.
Seven motions for resolutions have been tabled to wind up the debate. That brings the debate to a close.
The vote will take place tomorrow at 12:00.
(The sitting was suspended at 20:00 and resumed at 21:00)
Written statements (Rule 149)
Looking carefully at the images available on the Internet, one can measure the level of violence used against the Moroccan law enforcement authorities. The scenes witnessed at both the Gdaim Izyk camp and on the road to Laâyoune are evidence of the deadly acts of violence against the Moroccan security services. Not even the emergency vehicles were spared. The reality is very far removed from what the propaganda would have us believe. Our Parliament therefore needs to show restraint and use discretion rather than unduly laying the blame on the Moroccan authorities and holding them fully responsible for this situation.
The latest violent events linked to the dispute between Morocco and the Polisario Front over the Western Sahara require greater attention due to the negative effects they could have on stability in the region. The clearing of the camp at Laâyoune seems to have resulted in about a dozen deaths, more than 700 wounded, 150 missing and 160 arrested by the Moroccan authorities and is believed to have led to the killing of a Spanish citizen of Sahrawi origins, Baby Hamday Buyema. We must not leave the Sahrawi people all alone, but we need to finish off the negotiations conducted under the aegis of the United Nations, in accordance with the principles of The Universal Declaration of Human Rights, particularly Article 2. The European Union must intervene and urge the Moroccan Government to avoid further bloodshed and release those Sahrawi who have been detained illegally. The resumption of informal talks between the parties, which took place on 7 and 8 November 2010, must represent the first sign that a fair solution can been peacefully accepted by the parties.